MORRISON, Presiding Judge.
The offense is the unlawful sale of beer in a dry area, with a prior conviction of an offense of like character alleged for enhancement; the punishment, fifteen days in jail.
Our prior opinion herein is withdrawn.
 An examination of the complaint shows that it charges the primary offense to have occurred on May 13, 1956, while the jurat shows that the affiant swore to the same on April 14, 1956, which was one month before the alleged date of the offense shown therein. An information based upon a void complaint is itself void. Bradshaw v. State, 156 Tex.Cr.R. 441, 243 S.W.2d 586.
Because of the fatal defect in the complaint, the judgment is reversed and the prosecution ordered dismissed.